DENNIS, J.—
The motion to strike out the paragraphs of the bill set fourth in the exceptions filed by the defendants is granted, because
1st. The said paragraphs raise issues as to which no relief is asked, and are wholly outside of the theory upon which the bill proceeds.
2nd. Even if motive was in issue (as it is not) in the acts complained of and for which relief is asked, the matters alleged in the obnoxious paragraphs would have no tendency to prove it. It is not a case where proof of previous similar acts is allowed for the purpose of showing a scienter, as in the case of passing counterfeit notes, or of repeated fraudulent invoices as in the case cited from the Supreme Court, and even if the allegations are true and are sustained by proof, they can have no other hearing than to discredit the character of the parties charged by showing that they had committed frauds in the past, and, therefore, (arguendo) are likely' to commit them again. But any other fraudulent conduct or bad behavior, committed in the past, wholly disconnected with any of the controversies between, these present parlies, could be used for the same purpose with equal propriety; and it is elementary that a party cannot be discredited by the introduction of such side issues, and they will not be allowed to stand in a bill when it is clear they are alleged for no other purpose.